 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Underwriters at Lloyds London Syndicates         No. CV-18-00512-TUC-JAS (JR)
     623 and 2623,
10                                                    ORDER
                    Plaintiff,
11
     v.
12
     Community Provider of             Enrichment
13   Services Incorporated, et al.,
14                  Defendants.
15
16
17   Pursuant to the Parties’ Joint Stipulation for Dismissal with Prejudice (Doc. 29), and good
18   cause appearing;
19   IT IS HEREBY ORDERED dismissing this action in its entirety with prejudice, with
20   each party to bears its own attorneys’ fees and costs. The Clerk of the Court shall enter
21   judgment and close the file in this case.
22          Dated this 25th day of April, 2019.
23
24
25
26
27
28
